Citation Nr: 0030416	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  93-15 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hallux 
valgus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
August 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1992 rating 
decision of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center (M & ROC) in Wichita, Kansas.  In 
September 1995, the Board granted the veteran's claim for an 
increased rating for sinusitis and remanded his claims for an 
increased rating for a left third toe disability and service 
connection for bilateral hallux valgus to the M & ROC for 
further development.  In September 1996 and July 1997, the 
Board again remanded the claims for further development.  In 
December 1999, the Board denied the claim for an increased 
rating for residuals of a left third toe resection and 
remanded the claim of entitlement to service connection for 
bilateral hallux valgus to the M & ROC for further 
evidentiary development.


FINDINGS OF FACT


1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the M & ROC.

2. The veteran's currently diagnosed bilateral hallux valgus 
cannot be dissociated from his active military service.


CONCLUSION OF LAW

Bilateral hallux valgus was incurred during active service.  
38 U.S.C.A. § 1110, 1131, 5107 (West 1991) amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-45, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral 
hallux valgus.  The Board is satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) and current law.  To that 
end, as noted above, the veteran's claim was remanded to the 
M & ROC in September 1996, July 1997 and December 1999 to 
afford him the opportunity to undergo further VA examination 
and VA last examined him in January 2000.  The examination 
reports are associated with the claims file and the claim is 
now ready for Board consideration.

Factual Background

On a report of medical history completed in April 1970, when 
the veteran was examined for entry into service, he checked 
no to having foot trouble.  When examined that day, his feet 
were normal and he was found qualified for active service.  
Periodic examination reports through March 1985 are entirely 
negative for findings of a foot disorder.

Clinical records dated in May 1985 reveal that the veteran 
sustained a left foot injury during a parachute jump and 
thought to possibly have a stress fracture.  However, he 
complained of persistent pain and swelling and a soft tissue 
injury of the left foot was noted.  A September 1985 
orthopedic consultation report indicates that x-rays 
confirmed a dislocation of the left metatarsal phalangeal 
(MTP).  In October 1985, the veteran underwent a left third 
toe metatarsal phalangeal joint arthroplasty.  X-rays showed 
dorsal dislocation, proximal phalanx on top of the metatarsal 
head, third toe of the left foot.  

An April 1986 radiographic report noted mild medial 
subluxation of the proximal phalanx and metatarsal of the 
third toe; and mild joint space narrowing (of the) MTP joint 
of the large toe.  The veteran underwent a second 
arthroplasty of the left third toe, MTP joint in May 1986.  
That hospital record indicates that physical examination was 
within normal limits except for the left third toe 
disability.  In August 1986, the veteran was seen in the 
clinic for complaints of pain with running since his last 
surgery.  A slight deformity of the third toe of the left 
foot was observed and x-rays showed no evidence of osteo 
(arthritis?).  X-rays taken in December 1988 showed partial 
resection of the proximal phalanx of the left third toe.  
Subsequent records describe treatment for chronic 
postoperative metatarsalgia.    

On a report of medical history completed in June 1991, when 
he was examined prior to retirement from service, the veteran 
checked yes to having foot trouble and noted two operations 
on his left foot due to a dislocated bone in his foot.  When 
examined that day, the physician noted that the veteran had 
problems with left foot pain on extended standing and 
referred him for a podiatry consultation.  The podiatry 
consultation report includes a provisional diagnosis of MTP 
arthroplasty and chronic metatarsalgia.  

Post service, in October 1991, two months after retiring from 
service, the veteran underwent VA examination.  The 
examination report reflects his history of left foot injury 
and subsequent surgeries.  He complained of pain with 
walking, prolonged standing and running and with weather 
change.  An x-ray taken at the time included an impression of 
bilateral hallux valgus.  The pertinent examination diagnosis 
was bilateral hallux valgus.

The veteran underwent VA examination in January 1996 and 
reported left foot and leg pain, but no right foot symptoms.  
X-rays of the left foot showed surgical resection of the 
third toe.  Hallux valgus was suspected.  The impression was 
surgical changes.  The VA examiner opined that the veteran 
sustained a left foot injury from parachute jumping in May 
1985 that caused a dislocation of his third left toe 
metatarsophalangeal joint that required surgery and resulted 
in a shortened toe.  The toe had satisfactory position and 
alignment.  The VA physician found that, probably associated 
with this injury was a mild hammertoe deformity on the second 
toe and there was a callus beneath the third metatarsal head.  
The VA examiner noted that records indicated some possibility 
of hallux valgus problem, but opined that no such problem was 
found in either foot.  

An October 1996 VA radiographic report showed minimal 
bilateral hallux valgus.  Previous surgical changes at the 
proximal aspect of the proximal phalange of the left third 
toe were also seen.

In November 1996, the veteran underwent VA examination by the 
same physician who examined him in January 1996.  According 
to the examination report, the veteran reported left foot 
pain and no right foot symptomatology.  The VA examiner 
concluded that, clinically, the veteran did not have any 
hallux valgus or bunion problem and did not have any symptoms 
in the big toe areas.  Intermetatarsal angle on the left 
foot, as measured on x-ray, was 10 degrees and the hallux 
valgus angle was 28 degrees.  On the right foot, the 
intermetatarsal angle was 14 degrees and the hallux valgus 
angle was 25 degrees.  The VA examiner commented that these 
measurements would indicate early or slight changes of hallux 
valgus but, clinically, the veteran had no problem with them.  
In the VA physician's opinion, these slight changes would not 
be secondary to the left third toe injury sustained in 
service.

In November 1998, the M & ROC afforded the veteran a fee-
based examination.  The examination report reflects his 
complaint of intermittent left foot pain and medical history 
of left foot injury in service.  X-rays showed 20 degrees of 
hallux valgus on the left and 25 degrees on the right.  There 
was no evidence of degenerative change in the metacarpal 
phalangeal (MP) joint.  According to the clinical impression, 
hallux valgus, 20 degrees to the left and 25 degrees to the 
right, was due to wearing shoes.  In the physician's opinion, 
since it was more on the right than the left, it was doubtful 
that the hallux valgus was related to the dislocated third 
joint.  The veteran also had a corn on the right 5th toe that 
he related to walking in shoes that were ill fitting while in 
service.  A corn on the 5th toe on the left was due to shoe 
rubbing.  The doctor commented that the veteran had painful, 
limited motion in the 2nd, 3rd and 4th toes on the left.  The 
veteran also had symptoms of metatarsalgia at the 3rd 
metatarsal phalangeal joint both by history and by 
examination.  According to the physician, the veteran's 
hallux valgus was correctable in either foot and there was 
really no forefoot or mid-foot malalignment.

A January 2000 VA podiatry examination report reflects the 
veteran's complaints of intermittent left forefoot pain and 
stiffness that worsened in the morning and in cold weather.  
The pain intensified with prolonged standing, walking or 
running.  On examination, the veteran was noted to have a low 
medial arch height, bilaterally.  There were zero degrees of 
valgus and no forefoot or mid-foot malalignment.  The weight 
bearing hallux valgus angle (hallux abductus angle), as 
measured on weight bearing x-rays taken that month were 25 
degrees, right foot, and 22 degrees of the left foot.  Normal 
hallux valgus angle is up to 20 degrees.  So this measured a 
very, very mild deformity, according to the report.  
Dorsiflexion of the first metatarsal phalangeal joint was 75 
degrees in each foot.  Plantar flexion of the first 
metatarsal phalangeal joint of the right foot was 15 degrees, 
bilaterally.  There was no pain on palpation of the first 
metatarsal phalangeal joint bilateral nor the bunions 
"bil".

Further, the examination report indicates that weight-bearing 
x-rays revealed mild bunion deformity, bilateral right 
greater than left, and shortening of the third toe of the 
left foot.  There was prior surgical removal of bone form 
(from?) the base of the left third toe.  Photographs of the 
veteran's feet, attached to the examination report in the 
claims file, were noted to reveal a shortened third toe of 
the left foot.  There was a mild callus beneath the third 
metatarsal head of the left foot.  There were mild bunion 
deformities on both feet.  Diagnoses included shortened third 
toe of the left foot, secondary to surgery; callus beneath 
the third metatarsal head of the left foot; and mild 
asymptomatic bunion deformity of both feet, right greater 
than left.   The VA examiner commented that the bunion 
deformities probably occurred while the veteran was in 
service, as there was no mention of them until after 
discharge.  However, in the examiner's opinion, the bunions 
did not occur as a result of the veteran's foot injury 
because the bunion deformity was greater on the right (non-
injured) foot than on the injured left foot.  The VA examiner 
stated that bunions were rarely due to trauma and usually 
occurred over time and were due to the foot structure that 
the individual inherited at birth.

In an April 2000 Addendum, the VA podiatrist who examined the 
veteran in January 2000, included mild hallux valgus, 
bilateral, right greater than left, among the veteran's 
diagnosed disorders, described above.  The VA examiner stated 
that a bunion was a bump on the medial aspect of the foot and 
was associated with hallux valgus.  Further, he noted that 
everyone had a hallux valgus angle that was formed by the 
longitudinal bisection of the first metatarsal and the 
longitudinal bisection of the proximal phalanx of the hallux.  
A normal hallux valgus angle was from 0 to 20 degrees.  
Hallux valgus was diagnosed when there was an abnormal hallux 
valgus angle.  According to the VA examiner, an abnormal 
hallux valgus angle was one that was greater than 20 degrees.  
The veteran's hallux valgus angle was 25 degrees on the right 
foot and 22 degrees on the left foot.  In the VA examiner's 
opinion, since this mild and relatively insignificant 
abnormality was greater on the uninjured right foot than it 
was on the injured left foot, it was unlikely that the injury 
and subsequent surgery contributed to the hallux valgus.  
Furthermore, according to the VA examiner, hallux valgus was 
not mentioned in the veteran's service record because it was 
so mild.  Since the hallux valgus was diagnosed shortly after 
discharge, the VA podiatrist concluded that it must have been 
present and developed while the veteran was in service or 
been present when he entered service and just got overlooked.  
The examiner commented that hallux valgus was usually not 
related to trauma and most often occurred gradually over time 
and was due to the foot structure that an individual 
inherited at birth.

Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 West 1991); 38 
C.F.R. § 3.306(a) (1999).  Intermittent or temporary flare-
ups during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  The presumption of aggravation is applicable only if 
the preservice disability underwent an increase in severity 
during service.  Hunt v. Derwinski, 1 Vet. App. at 292, 296; 
see also Browder v. Brown, 5 Vet. App. 268, 271 (1993).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service or service after 
December 31, 1946.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

At his service entrance examination, there was no indication 
that bilateral hallux valgus was "noted", and the veteran 
is, thus, entitled to the presumption of sound condition with 
regard to his bilateral hallux valgus condition.

The veteran has contended that service connection should be 
granted for bilateral hallux valgus.  The medical evidence 
shows that service medical records reflect treatment for a 
left third toe injury, but are negative for findings of 
hallux valgus.  However, in October 1991, just two months 
after discharge from service, hallux valgus was shown on x-
ray and diagnosed by a VA examiner.  While in January and 
November 1996, a VA examiner reported no clinical findings of 
hallux valgus or bunions, an October 1996 VA radiographic 
report showed bilateral hallux valgus.  In November 1998, a 
fee-based VA examination report described hallux valgus, 20 
degrees on the left and 25 degrees on the right, due to 
wearing shoes.  But, in January 2000, a VA examiner, who 
examined both x-rays and photographs of the veteran's feet, 
opined that it was unlikely that the injury and subsequent 
surgery contributed to the veteran's hallux valgus.  
According to the VA examiner, hallux valgus was not mentioned 
in the veteran's service record because it was so mild.  
Nevertheless, in the VA examiner's opinion, since the hallux 
valgus was diagnosed shortly after discharge, it must have 
been present and developed while the veteran was in service 
or been present when he entered service and just got 
overlooked.  According to VA examiner, hallux valgus was 
usually not related to trauma, most often occurred gradually 
over time and was due to the foot structure that an 
individual inherited at birth.

Thus, in sum, the Board notes that the medical evidence 
reflects that, merely two months after discharge from 
service, VA x-rays diagnosed bilateral hallux valgus and, 
although one VA examiner (in 1996) found no clinical evidence 
of hallux valgus or bunion problem, x-rays taken at the time 
showed minimal bilateral hallux valgus.  Moreover, three VA 
examiners (in October 1991, November 1998 and January 2000) 
diagnosed hallux valgus.  More importantly, the most recent 
VA examiner opined that hallux valgus must have been present 
in service.  In light of the veteran's length of service and 
the proximity of the initial diagnosis of hallux valgus to 
his discharge and, with consideration of the most recent VA 
examiner's opinion that the hallux valgus most often occurred 
gradually over time, the Board finds that the evidence is at 
least equally balanced as to whether the veteran has 
bilateral hallux valgus as a result of service.  Accordingly, 
in resolving the benefit of the doubt in the veteran's 
behalf, the Board concludes that service connection for 
bilateral hallux valgus is in order.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§ 3.303, 3.304

ORDER

Service connection is granted for bilateral hallux valgus.



		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 9 -


